Title: From Thomas Jefferson to John Hartwell Cocke, 22 April 1823
From: Jefferson, Thomas
To: Cocke, John Hartwell


Dear Sir
Monto
Apr. 22. 23.
I am first to thank you for the shads you were so kind as to send us. they were the first and only ones we have seen this season.The visitors at their late meeting being requested by mr Brockenbro’ to enquire into the charges brought against him by Oldam, came to a resolution that their Exve commee should first enquire of Oldam whether he avowed the anonymous lre to mr Griffin, and would furnish evidence  of the charges: & in that case that we should have the deposns taken and report them to the next meeting. I wrote to Oldam accdly. he neither acknoleged nor denied the letter, but, gave me the charges in a distinct form, and undertakes to furnish proofs. I have informed both parties that on my return from Bedford measures will be taken for recieving the evidence. I do not know that we need attend in person, both or either. indeed I am not able. I suppose it will be best for us to employ a lawyer to interrogate & take the deposns. I shall be glad of your opinion on this subject and will act conformably with it on my return.The view of our finances presented at the late meeting was as follows. our debts were estimated in October by mr Dawson at 27,000.D. since which the annuity of this year 7800.D. has been recieved & chiefly applied to them;so that mr Br. now estimates them at 20,000.of the 18,343.D. arrears of sbscrption our Collector thinks we shall lose about 4000.D. but that we may count on about 14,000, for most of which he has recent assumpsits to pay this season,say14,000Jan. 1. we shall recieve of next year’s annuity clear of interest6,30020,300.so that the 4. rows & all expences of land Etc will be compleated without taking a dollar from the last loan, which it is the opinion of mr Br.  Dinsmore Etc will be quite sufficient to compleat the Rotunda. still we think it prudent to contract only for a part at a time, so as never to go beyond our funds. the contracts now made  are for the hall, floors, stairs, doors & windows; but as the arrears of sbscriptn nor next years annuity are in hand we must borrow 20,000D. from the last loan, to pay off our debts to be repd from the   funds when recieved. a considble sum will be immediately wanting too to lay in lumber for the whole building and  for current payments to the work men.May 4. 23. I had written thus far at the date of this letter; but having on the 8th of Apr. communicated a proposn of the Visitors to the literary board to let us draw our money by instalments, & expecting daily an answer; I laid by my letter till now to add  the result. but no answer being yet recieved I close it with the assurance of my great frdshp and respectTh:J